Ellison, J.
This action is based on two promissory notes executed to the payee by one Alexander Thornbury, as principal, and defendant as his surety. The notes were assigned by the payee to this plaintiff. Judgment was given for plaintiff.
statement. The defense is based on the fact that defendant notified plaintiff, as provided by statute, to commence suit against Thornbury within thirty days an(j that plaintiff failed to sue him within or after the time limited. Plaintiff seeks to avoid the defense by alleging that Thornbury was dead when the notice to sue was served. The evidence for defendant showed that the notice was served on this plaintiff on the twenty-fifth of January, 1896. It was conceded that Thornbury was dead at date of trial, April 11, 1896. The evidence admitted in behalf of plaintiff showed letters of administration were granted on the estate of said Thornbury by the probate court of Daviess county on the eleventh day of January, 1896, being about two weeks prior to the notice to sue. Witness Davis testified as a reason why suit was- not brought against Thornbury was that he “was reported *501dead” before notice to sne was given. In answer to the question: “State what you heard about his death,” witness answered that he “heard that he was drowned in a creek in the Indian Territory” in the month of December.
PaInTsureIiy: notice to sue: death of principal: statute. The statute in relation to sureties and their discharge has been held not to apply to a case where the principal in note was dead at the time the notice was served. Wickham v. Hollingsworth, 17 Mo. 475. Neither would the statute apply where the principal died during the currency of the thirty days limited for the institution of the suit. The question, therefore, is, whether there was proof that Thornbury was dead at the time the notice was served on plaintiff, or during the time limited by the notice which would expire February 25, 1896.
evidenceofeadm/nfstra,ion-The concession at the trial that he was dead in April was not evidence that he was dead between the date of the notice and its expiration. Neither was the rumor that he died in December sufficient evidence in this ease of his being dead at all. But when plaintiff showed letters of administration had been granted on his estate it was proof prima facie of his death, though of a very weak and unsatisfactory character. It is a character of proof easily overcome. Lancaster, Adm’r, v. Insurance Co., 62 Mo. 121. This rule results, perhaps, from the ex parte and frequently unsatisfactory character of evidence úpon which letters of administration can be taken out.
Pl£my“LviFd At this stage of the trial the record discloses defendant offered to show that at the time this suit was instituted, Thornbury was residing with his family in Daviess county. The court refused the offer. This was error. *502If Thornbury was residing in Daviess county when the suit was brought, it having been commenced after the notice was given, it is manifest that he should have been made a party to the suit.
The judgment will, therefore, be reversed and the cause remanded.
All concur.